Citation Nr: 1206039	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-28 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  [The jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Chicago, Illinois due to a change in the location of the Veteran's residence].

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As indicated above, the Veteran's claim of entitlement to TDIU was denied in the February 2007 rating decision.  The Veteran disagreed with the denial and perfected his appeal by filing a timely substantive appeal [VA Form 9] in September 2007.

The Veteran was initially afforded VA examinations as to the pending TDIU claim in October 2006.  The record shows that in July 2010 the RO again scheduled the Veteran for a VA examination as nearly four years had passed from the date of the prior examination.  See the deferred rating decision dated April 2010.  A notation from the compensation and pension examination division indicated that when the Veteran was called to set up the appointment, he "stated that the exam was not necessary as he is working."  In a deferred rating decision dated January 2011, the RO indicated that the Veteran notified the VA Medical Center (VAMC) on July 15, 2010 that he was withdrawing his appeal.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Crucially, the Veteran did not express his intent to withdraw his TDIU claim in writing.  A review of the claims folder indicates that the RO sent the Veteran a letter dated January 2011 requesting clarification as to whether he intended to withdraw his appeal.  The Veteran did not respond.  The letter was not returned as undeliverable.  Accordingly, as the Veteran has not specifically withdrawn his TDIU claim in writing, the Board will assume that he does not wish to withdraw his appeal.  

Also, the Veteran has repeatedly asserted that he receives vocational rehabilitation benefits.  See the Veteran's claim dated July 2006 & the Veteran's February 2007 statement.  Currently, his vocational rehabilitation records are not associated with his claims folder.  An effort should therefore be made to obtain these records.

Further, the Veteran was previously denied disability benefits from the Social Security Administration.  These records are potentially pertinent to his TDIU claim and should be obtained for consideration in connection with the issue on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Moreover, the Veteran should be afforded an updated VA examination as to his TDIU claim as nearly six years have passed since his last examination and he alleges a worsening of service-connected disability symptomatology (specifically, two suicide attempts since June 2007).  See the VA Form 9 dated September 2007.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse)& Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. VBA should take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.
2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.

3. Then, the Veteran should be scheduled for a VA examination in connection with the TDIU claim.  [Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).]  The designated examiner should review the Veteran's claims file (and acknowledge in the examination report that such a review has taken place), examine the Veteran, and elicit a detailed occupational and educational history.  

The examiner should provide an opinion as to whether the Veteran's service-connected major depression with anxiety, asthma and pulmonary emphysema, muscle spasm of the lumbar spine, and residual scar of right inguinal hernia repair combine to make him unable to secure or to follow substantially gainful employment consistent with his education and occupational experience.  (The opinion should not consider the effects of nonservice-connected disabilities).  The examiner must provide the complete rationale for the conclusions reached to include, as appropriate, citation to specific evidence of record and/or medical authority.

4. Following any further development that VBA deems necessary, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

